FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA FEB 2 7 2020
BILLINGS DIVISION clerk, US District Court
District Of Montana
Billings
JAMES MORRISON,
CV 19-36-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

CORRECTIONAL HEALTH AND RECOMMENDATIONS

PARTNERS, LT. BODINE, C.O.
HOGG, and C.O. STULL,

 

Defendants.

 

The United States Magistrate Judge has filed Findings and
Recommendations on the Plaintiffs motion for a temporary restraining order.
(Doc. 37). The Magistrate recommended the Court deny the motion as moot.
(Doc. 37 at 3).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

1
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 37) are ADOPTED IN FULL.

IT IS FURTHER ORDERED the Plaintiffs motion for a temporary

restraining order (Doc. 14) is denied as moot.

fate .
DATED this 4 day of February, 2020.

one. # trlettir,

SUSAN P. WATTERS
United States District Judge
